247 F.2d 83
Anthony J. STEINKIRCHNER, Appellant,v.Charles E. WILSON, Secretary of National Defense, et al., Appellees.
No. 13580.
United States Court of Appeals District of Columbia Circuit.
Argued May 10, 1957.
Decided June 13, 1957.

Mr. Claude L. Dawson, Washington, D. C., for appellant.
Mr. Melvin Richter, Atty., Dept. of Justice, with whom Asst. Atty. Gen. George C. Doub and Messrs. Oliver Gasch, U. S. Atty., and Robert Pitofsky, Atty., Dept. of Justice, were on the brief, for appellees.
Before EDGERTON, Chief Judge, and PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
Certain positions in the Navy Department, including appellant's, were surveyed and downgraded under the Classification Act of 1949, 5 U.S.C.A. § 1071. Some employees who were not veterans got new positions at the old level. Appellant, who was a veteran, did not. He appeals, relying on Section 12 of the Veterans Preference Act as amended, 5 U.S. C.A. § 861. This section provides for military preference in any "reduction in personnel". Since no such reduction occurred, this section does not apply. Cf. Cutting v. Higley, 98 U.S.App.D.C. 288, 235 F.2d 515, certiorari denied 352 U.S. 883, 77 S. Ct. 99, 1 L. Ed. 2d 81; Wagner v. Higley, 98 U.S.App.D.C. 291, 235 F.2d 518, certiorari denied 352 U.S. 936, 77 S. Ct. 230, 1 L. Ed. 2d 165. Cf. Parks v. United States, Ct.Cl., 147 F. Supp. 261.


2
Affirmed.